Filed 8/10/20

                 CERTIFIED FOR PARTIAL PUBLICATION *

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FIRST APPELLATE DISTRICT

                                    DIVISION FOUR


 THE PEOPLE,
         Plaintiff and Respondent,
                                                    A156017
 v.
 JOSHUA HARRELL,                                    (Solano County
                                                    Super. Ct. No. FCR336781)
         Defendant and Appellant.


                                   INTRODUCTION
       A jury convicted Joshua Harrell of three felony counts of fraudulent
possession of the personal identification of another after having been
previously convicted of this offense. (Pen. Code, § 530.5, subd. (c)(2) (section
530.5(c)(2); all statutory references are to the Penal Code). Harrell makes
three claims on appeal: (1) the judgment must be reversed because of the
erroneous denial of his motion to suppress evidence; (2) his convictions must
be reclassified as misdemeanors under section 490.2; and (3) four prior prison
term enhancements must be stricken due to an amendment to section 667.5,
subdivision (b) (section 667.5(b)).
       After this court filed a nonpublished opinion accepting Harrell’s
contention that his convictions must be reclassified as misdemeanors, the
California Supreme Court granted the People’s petition for review. (People v.

        * Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion
is certified for publication with the exception of parts I and II of the Discussion section.

                                              1
Harrell (Feb. 11, 2020, No. S259968) ___Cal.5th___ [2020 Cal. Lexis 1112].)
The Court then decided People v. Jimenez (2020) 9 Cal.5th 53 (Jimenez) and
transferred Harrell’s case back to this court with directions to vacate our
prior decision and reconsider the cause in light of Jimenez.
      In the published portion of the present opinion, we now reject Harrell’s
contention that his convictions for felony fraudulent possession of personal
identifying information must be reclassified under section 490.2 as
misdemeanors. Unpublished portions of the opinion affirm the denial of
Harrell’s suppression motion and conclude his section 667.5(b) enhancements
must be stricken.
                               BACKGROUND
      In March 2018, Harrell was charged by felony complaint with three
counts of violating section 530.5(c)(2). His motion to suppress evidence
pursuant to section 1538.5, arguing that he was subjected to an unlawful
detention, search, and arrest, was heard concurrently with the preliminary
hearing on June 18, 2018.
      At the June 18 hearing, Fairfield Police Officer Kevin Anderson
testified that he encountered Harrell shortly before 3:00 a.m. on November
24, 2017. Anderson was patrolling a residential neighborhood when he
noticed a gold BMW parked on the street that did not have license plates,
which was a violation of the Vehicle Code. He approached the car so he could
obtain the VIN number and noticed through the windows that Harrell was
asleep in the driver’s seat, with “a lot of miscellaneous property spread out
throughout the car.” Anderson attempted to wake Harrell by speaking
through the window, which was rolled down about five inches, and by
knocking on the window with his flashlight. When Harrell finally woke up,
Anderson identified himself as police and asked Harrell to roll the window



                                       2
down or open the door so it would be easier to talk. Harrell did not comply
with that request or with the officer’s request to see identification. He told
Anderson that he did not want to talk and did not want to get out of the car.
Anderson then asked for Harrell’s name and date of birth, which Harrell
provided.
      Anderson testified that he used the information provided by Harrell to
run a record check through Fairfield Police Dispatch and was advised that
Harrell was on Post Release Community Supervision (PRCS). Accordingly,
Anderson “removed [Harrell] from the car to conduct a PRCS compliance
check of the vehicle.” Anderson found notebooks and paperwork on the seats
and floorboard of the car. The notebooks contained personal identifying
information for approximately 20 people. After completing the car search,
Anderson read Harrell his rights and placed him under arrest. Subsequently,
Anderson contacted several people who were referenced in the notebooks
found in the BMW, and they reported that Harrell did not have permission to
have their personal information.
      After Anderson completed his testimony, the People submitted
documentary evidence regarding Harrell’s prior conviction for identity theft,
and the magistrate took judicial notice of the case in which Harrell had been
placed on PRCS. The defense did not present evidence, but argued that the
People failed to carry their burden of producing independent evidence
establishing that Harrell was on PRCS or subject to a search condition.
Defense counsel further argued that the detention was unlawful because
Harrell was not doing anything wrong and was not obligated to engage with
the officer even if he was on PRCS. Finally, defense counsel argued that the
search of Harrell’s phone was not justified because the People did not produce
evidence regarding the scope of the PRCS search clause.



                                        3
      The magistrate denied Harrell’s suppression motion, finding: “The
initial contact was supported by reasonable suspicion. The arrest was
supported by probable cause. The detention was not unduly prolonged.” The
magistrate also found sufficient evidence to support the identity theft charges
and held Harrell to answer on the complaint.
      In the superior court, Harrell filed a renewed motion to suppress
evidence. On August 13, 2018, the court denied Harrell’s motion, finding a
sufficient factual basis for the magistrate’s conclusions. Thereafter, the case
proceeded to trial, where the jury found Harrell guilty of three felony counts
of acquiring or keeping the personal identifying information of K.H., T.S. and
C.W. after having previously suffered a conviction for this same crime.
(§ 530.5(c)(2).) The trial court chose the upper term on count one as the base
term and ran the other two terms consecutive; found that Harrell suffered a
prior strike conviction and four prior prison terms; and sentenced him to an
aggregate term of 12 years and 8 months in prison.
                                DISCUSSION
I. The Denial of Harrell’s Suppression Motion Was Not Error
      Harrell contends the judgment must be reversed because illegally
seized evidence was used to secure his convictions.
      Our standard of review is well established. A criminal defendant may
“challenge the reasonableness of a search or seizure by making a motion to
suppress at the preliminary hearing. [Citation.] If the defendant is
unsuccessful at the preliminary hearing, he or she may raise the search and
seizure matter before the superior court under the standards governing a
section 995 motion.” (People v. McDonald (2006) 137 Cal.App.4th 521, 528–
529 (McDonald).) On appeal, we too review the determination of the
magistrate at the preliminary hearing. (Id. at p. 529.) We accept all factual



                                       4
findings supported by substantial evidence. Then we exercise independent
judgment to determine whether the search or seizure was reasonable on the
facts found by the magistrate. (Ibid.; see also People v. Romeo (2015) 240
Cal.App.4th 931, 940.)
      We begin with Harrell’s contention that his detention was unjustified.
“A police officer may detain a person if the officer has a reasonable
articulable suspicion that the detainee is or is about to be engaged in criminal
activity.” (McDonald, supra, 137 Cal.App.4th at p. 530.) “[W]hen there is
articulable and reasonable suspicion that a motorist is unlicensed, that an
automobile is not registered, or that either the vehicle or an occupant is
otherwise subject to seizure for violation of law, the vehicle may be stopped
and the driver detained in order to check his or her driver’s license and the
vehicle’s registration.” (People v. Saunders (2006) 38 Cal.4th 1129, 1135
(Saunders).)
      Accepting, for purposes of appeal, Harrell’s contention that he was
detained as soon as Officer Anderson woke him and asked for identification,
the record shows that Officer Anderson had a reasonable, articulable
suspicion to detain Harrell because he was sleeping in a car parked on a
public street that did not have license plates. “Absence of license plates
provides reasonable suspicion that the driver is violating the law. Unless
there are other circumstances that dispel that suspicion, that resolve any
ambiguities in the legal status of the vehicle’s conformance with applicable
laws, the officer may stop the vehicle and investigate without violating the
driver’s Fourth Amendment rights.” (People v. Dotson (2009) 179
Cal.App.4th 1045, 1052; see also Saunders, supra, 38 Cal.4th at p. 1136.)
Here, the officer’s initial interaction with Harrell revealed circumstances that
reinforced an objective suspicion that Harrell was engaged in unlawful



                                       5
activity because Harrell declined to provide identification demonstrating his
lawful possession of the BMW.
      Harrell also disputes the magistrate’s conclusion that the vehicle
search was lawful. However, substantial evidence that Officer Anderson
knew Harrell was on PRCS justifies the vehicle search. “[A]n individual who
has been released from custody under PRCS is subject to search (and
detention incident thereto) so long as the officer knows the individual is on
PRCS. PRCS, like parole, involves the post-incarceration supervision of
individuals whose crimes were serious enough to result in a prison sentence
and thereby implicates important public safety concerns, as well as the
state’s ‘ “ ‘overwhelming’ ” ’ interest in supervising released inmates.” (People
v. Douglas (2015) 240 Cal.App.4th 855, 865 (Douglas).)
      In this case, before Officer Anderson ordered Harrell to get out of the
vehicle, he was accurately informed by the police department’s dispatch
officer that Harrell was on PRCS until 2020. Contrary to Harrell’s lower
court argument, the precise terms of Harrell’s PRCS release are not relevant
to our evaluation of the propriety of the search. “It is not necessary for the
officer to recite or for the People to prove the precise terms of release, for the
search condition is imposed by law, not by consent. As in the case of a parole
search, an officer’s knowledge that the individual is on PRCS is equivalent to
knowledge that he or she is subject to a search condition.” (Douglas, supra,
240 Cal.App.4th at p. 865.)
      Harrell contends that the search executed by Anderson was
nevertheless unlawful because it was conducted to harass him. The
Legislature has explicitly stated that PRCS status does not “authorize law
enforcement officers to conduct searches for the sole purpose of harassment.”
(§ 3067, subd. (d).) Despite the fact that the law does not require



                                         6
particularized suspicion to conduct a search pursuant to a properly imposed
search condition, such a search may be unreasonable if it is conducted “ ‘too
often, or at an unreasonable hour, or if it [is] unreasonably prolonged or for
other reasons establishing arbitrary or oppressive conduct by the searching
officer.’ ” (People v. Reyes (1998) 19 Cal.4th 743, 753–754 [addressing a
parole search condition].)
      Here, the record contains substantial evidence that Officer Anderson
approached the BMW because of a Vehicle Code violation, that Harrell
declined to provide information establishing his right to possess the
unlicensed vehicle in which he was sleeping, and that Officer Anderson
conducted a search of the vehicle because he was informed that Harrell was
on PRCS and subject to a statutory search condition. These facts constitute
objective justification for the officer’s conduct and establish that the search
was not conducted for the purpose of harassment.
II. The Prior Prison-Term Sentence Enhancements Must Be Stricken
      Next, we consider Harrell’s contention that his four one-year
enhancements must be stricken pursuant to a recent amendment to section
667.5(b).
      When Harrell’s sentence was imposed, former section 667.5(b) provided
that where a defendant is convicted of a felony and sentenced to prison, “in
addition and consecutive to any other sentence therefor, the court shall
impose a one-year term for each prior separate prison term or county jail
term imposed under subdivision (h) of Section 1170 or when sentence is not
suspended for any felony . . . .” Effective January 1, 2020, section 667.5(b)
was amended to enhance punishment only for prior prison terms served “for a
sexually violent offense as defined in subdivision (b) of Section 6600 of the
Welfare and Institutions Code . . . .” Here, none of Harrell’s prior prison



                                        7
terms were for sexually violent offenses. Therefore, if he had been sentenced
under the amended statute, the court could not have imposed the four one-
year sentence enhancements.
      In appellate briefs filed before January 2020, Harrell argued the
amendment to section 667.5(b) applied retroactively to him because it would
go into effect before the judgment in his case became final. (Citing In Re
Estrada (1965) 63 Cal.2d 740 (Estrada).) The People argued (erroneously)
that this claim was not ripe for review, but conceded (correctly) that once the
amendment went into effect, it would apply retroactively to defendants whose
judgments were not yet final.
      The Estrada rule provides, “ ‘when a statute mitigating punishment
becomes effective after the commission of the prohibited act but before final
judgment the lesser punishment provided by the new law should be imposed
in the absence of an express statement to the contrary by the Legislature.’ ”
(People v. Woods (2018) 19 Cal.App.5th 1080, 1090.) “[F]or the purpose of
determining retroactive application of an amendment to a criminal statute, a
judgment is not final until the time for petitioning for a writ of certiorari in
the United States Supreme Court has passed.” (People v. Vieira (2005) 35
Cal.4th 264, 306.) Thus, the judgment in this case is not final, and Harrell is
entitled to the benefit of amended section 667.5(b). The sentence
enhancements previously imposed pursuant to this statute must be stricken.
III. Harrell’s Felony Convictions May Not Be Reclassified As Theft
Offenses
      Harrell contends that Proposition 47 requires this court to reclassify
his felony convictions as misdemeanor thefts under section 490.2.
Proposition 47 “reduced the punishment for certain theft- and drug-related
offenses, making them punishable as misdemeanors rather than felonies. To



                                        8
that end, Proposition 47 amended or added several statutory provisions,
including new . . . section 490.2, which provides that ‘obtaining any property
by theft’ is petty theft and is to be punished as a misdemeanor if the value of
the property taken is $950 or less.” (People v. Page (2017) 3 Cal.5th 1175,
1179.)
      Here, Harrell’s felony convictions were for violating section 530.5(c)(2),
which we will conclude is not a theft offense. Section 530.5(c)(2) states:
“Every person who, with the intent to defraud, acquires or retains possession
of the personal identifying information . . . of another person, and who has
previously been convicted of a violation of this section, . . . shall be punished”
by imprisonment and/or a fine. (Italics added.) The crime is a “wobbler,” in
that it can be punished “by imprisonment in a county jail not to exceed one
year, or . . . by imprisonment pursuant to subdivision (h) of Section 1170.”
(§ 530.5(c)(2).) Harrell contends that his violations of this law must be
reclassified pursuant to Proposition 47 as misdemeanors because they are
theft offenses, and there is no evidence that the value of the personal
identifying information that Harrell acquired or retained exceeded $950.
      When we filed our prior opinion in this case, courts disagreed about
whether a violation of section 530.5(c) is a theft offense that must be treated
as a misdemeanor when the value of the personal identifying information is
not shown to exceed $950. (Compare People v. Chatman (2019) 33
Cal.App.5th 60, 65–69 (Chatman), rev. granted June 26, 2019, S255235 [a
conviction under section 530.5(c)(2) is a theft offense] with People v. Weir
(2019) 33 Cal.App.5th 868 (Weir), rev. granted June 26, 2019, S255212 [a
violation of section 530.5(c) is a nontheft offense].) Until the Supreme Court
resolved the conflict, we elected to follow our division’s prior decision in
Chatman, reclassifying Harrell’s crimes as misdemeanor thefts. The



                                         9
Supreme Court has now directed us to reconsider our conclusion in light of
Jimenez.
      In Jimenez, supra, 9 Cal.5th 53, the defendant was tried on charges
that he committed two felony violations of section 530.5, subdivision (a)
(section 530.5(a)), a closely related crime. Section 530.5(a) provides: “Every
person who willfully obtains personal identifying information . . . of another
person, and uses that information for any unlawful purpose, including to
obtain, or attempt to obtain, credit, goods, services, real property, or medical
information without the consent of that person, is guilty of a public offense
. . . .” (Italics added.) The prosecution presented evidence that Mr. Jimenez
went into a commercial check-cashing store on two occasions and cashed a
check for an amount under $950. Neither check had been issued by the
payor, nor did the payor give Jimenez permission to cash them. (Jimenez, at
p. 59.) The jury found Jimenez guilty of both felony charges, but the trial
court reclassified the crimes as shoplifting misdemeanors. Section 459.5,
which was enacted pursuant to Proposition 47, defines shoplifting as
“entering a commercial establishment with intent to commit larceny while
that establishment is open during regular business hours, where the value of
the property that is taken or intended to be taken does not exceed” $950.
(§ 459.5, subd. (a).) This statute also precludes acts that can be charged as
shoplifting from being charged as burglary or theft of the same property. (Id.,
at subd. (b).) The judgment reclassifying Jimenez’s convictions as
misdemeanor shoplifting was affirmed on appeal but reversed by our
Supreme Court.
      Jimenez holds that misuse of identifying information in violation of
section 530.5(a) cannot be reclassified as shoplifting because section 530.5(a)
is not a theft offense. (Jimenez, supra, 9 Cal.5th at pp. 58–59.) Jimenez



                                       10
outlines several reasons that the crime is not a theft offense, even though it is
sometimes referred to as “identity theft.” First, the statutory language does
not use the term “theft” or contain requirements that are central to the crime
of theft. (Jimenez, supra, 9 Cal.5th at p. 63.) For example, it does not require
an intent permanently to deprive the victim of any form of property. Indeed,
“the offense of misuse of personal identifying information can be
accomplished by acquiring the information with valid consent, using it for an
unlawful purpose, and returning it.” (Ibid.) Simply stated, Section 530.5(a)
can be violated whether or not the victim’s identifying information has been
stolen.
      The gravamen of section 530.5 is directed at unlawful use of a person’s
identity, not at unlawful taking of property. (Jimenez, supra, 9 Cal.5th. at
p. 64.) The historical development of this statute and its many amendments
reflect legislative efforts to address various “ ‘ripples of harm’ that ‘flow from
the initial misappropriation’ of identifying information—harm that often goes
‘well beyond the actual property obtained.’ ” (Id. at p. 64 [quoting Sen. Com.
on Public Safety, Analysis of Assem. Bill No. 2886 (2005–2006 Reg. Sess.) as
amended May 26, 2006].) A felony violation of the statute hinges on the
seriousness of the crime and its consequences for the victim, rather than the
type or value of property involved. (Jimenez, at p. 64, citing Weir, supra, 33
Cal.App.5th at p. 875.) And, section 530.5 appears in a Penal Code chapter
entitled “ ‘False Personation and Cheats,’ ” rather than in the chapter
entitled “ ‘Larceny.’ ” (Jimenez, at p. 64.)
      Finally, the new theft offense of shoplifting is “ill suited to punish
misuse of identifying information” because these two laws are fundamentally
different, reflecting different legislative rationales. (Jimenez, supra, 9
Cal.5th at p. 65.) The rationale for misdemeanor shoplifting is that



                                        11
culpability for an unlawful taking of property should reflect degrees of danger
that depend on the time of day, nature of the entry, and value of the property
involved. By contrast, section 530.5 “prohibits a person from ‘acquiring,
retaining, or using information, rather than taking it,’—itself a fair indicator
that the Legislature was concerned with use, not theft. [Citation.] And on its
face, it addresses harms reaching well beyond theft, implicating issues of
privacy and control of personal data.” (Jimenez, at p. 65.)
      In the present case, Harrell was convicted under section 530(c), a
provision directed at unlawfully possessing (acquiring or retaining) personal
identifying information, unlike the Jimenez defendant who was convicted for
misusing such information. Contending that Jimenez does not preclude
reclassifying his offenses as thefts, Harrell argues that the Jimenez Court
limited its holding to section 530.5(a), and that the Court’s reasoning does not
extend to section 530.5(c), which is a fundamentally different crime. We
disagree.
      Jimenez compels the conclusion that section 530.5(c) is not a theft
offense. Beginning with its statutory language, section 530.5(c) contains no
reference to theft, nor do its elements align with a quintessential theft
offense. Like section 530.5(a), this provision can be violated absent an intent
to commit theft and whether or not the victim’s information was actually
stolen. Further, section 530.5(c) is an integral part of the statutory scheme
that targets social harms flowing from the misuse of a person’s identity, as
opposed to the unlawful taking of property. Operating outside the law of
theft, section 530.5 addresses unique concerns attendant to misuse of another
person’s identity. Subdivisions (a) and (c) of this statute function in tandem
to achieve this purpose.




                                       12
      Insisting that Jimenez does not preclude reclassification of his crimes,
Harrell hangs his hat on two flawed arguments. First, Harrell argues that
Jimenez does not categorically foreclose defendants convicted under section
530.5 from obtaining relief under Proposition 47. As support for this view,
Harrell cites section 530.5, subdivision (e) (section 530.5(e)), which provides
that a person “who commits mail theft, as defined in Section 1708 of Title 18
of the United States Code, is guilty of a public offense.” But section 530.5(e)
is not at issue in this appeal, and Harrell’s assumption that section 530.5(e)
is a theft offense does not justify differentiating section 530.5(c) from section
530.5(a) in this regard. Under the relevant criteria outlined in Jimenez,
subdivisions (a) and (c) of section 530.5 are both nontheft offenses,
implemented by the Legislature as part of a comprehensive solution to
problems arising from misuse of another person’s identity.
      Harrell’s second contention is that section 530.5(c) must be
characterized as a theft under the reasoning of People v. Romanowski (2017)
2 Cal.5th 903 (Romanowski). That case considered the effect of Proposition
47 on a felony conviction for violating section 484e, subdivision (d) (section
484e(d)), which criminalizes the theft of access card information. Section
484e(d) states: “Every person who acquires or retains possession of access
card account information with respect to an access card validly issued to
another person, without the cardholder’s or issuer’s consent, with the intent to
use it fraudulently, is guilty of grand theft.” (Italics added.) Concluding that
section 484e(d) is a theft offense under Proposition 47, the Romanowski Court
found, “[i]n just about every way available, the Legislature made clear that
theft of access card information is a theft crime.” (Romanowski, at p. 908.)
For example, the statutory language describes this crime as “ ‘grand theft,’ ”
and section 484e is located in a chapter of the Penal Code entitled



                                        13
“ ‘Larceny.’ ” (Ibid.) Furthermore, section 484e(d) is defined “in the way the
Penal Code defines ‘theft’ ” because this statute cannot be violated unless the
victim’s access card information is acquired or retained “ ‘without the
cardholder’s or issuer’s consent.’ ” (Romanowski, at p. 912.)
      As the Jimenez court observed, the same factors that indicate section
484e(d) is a theft offense establish that section 530.5(a) is not. (Jimenez,
supra, 9 Cal.4th at p. 65, 67.) This observation applies as well to section
530.5(c), which also does not use the term theft, is not designated as a larceny
in the Penal Code, and is not defined the way the Penal Code defines theft.
We acknowledge that section 530.5(c), like section 484e(d), criminalizes one
who “acquires or retains” information with fraudulent intent, but observe
that section 530.5(c) does not include the additional requirement in section
484e(d) that this information be acquired without consent. Romanowski
understood “without . . . consent” as a “crucial element” confirming “that theft
of access card information is a ‘theft’ crime in the way the Penal Code defines
‘theft.’ ” (Jimenez, supra, 2 Cal.5th at p. 912.) Romanowski thus reinforces
our conclusion that section 530.5(c) is not subject to reclassification as a
misdemeanor under the reasoning of Jimenez.
                                DISPOSITION
      The judgment is affirmed, except that the section 667.5(b) sentence
enhancements are stricken.




                                        14
                                   _________________________
                                   TUCHER, J.


WE CONCUR:


_________________________
STREETER, Acting P. J.


_________________________
BROWN, J.




People v. Harrell (A156017)




                              15
Trial Court:               Solano County Superior Court

Trial Judge:               Hon. R. Michael Smith

Counsel for Appellant:     Carlo Andreani

Counsel for Respondents:   Xavier Becerra, Attorney General; Lance E. Winters,
                           Chief Assistant Attorney General; Jeffrey M.
                           Laurence, Senior Assistant Attorney General; Seth K.
                           Schalit, Supervising Deputy Attorney General; Lisa
                           Ashley Ott, Deputy Attorney General




                                   16